Citation Nr: 1607174	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  07-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to hepatitis C.

2.  Entitlement to an initial rating in excess of 20 percent for hepatitis C.

3.  Entitlement to an initial rating in excess of 10 percent for fibrosis of the liver and impaired liver functioning secondary to service-connected hepatitis C.

4.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006, August 2007, and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  

The August 2006 rating decision granted service connection for hepatitis C, pursuant to a June 2006 Board decision, assigning a 10 percent disability rating effective December 16, 2002.  The August 2007 rating decision denied service connection for depression.  The March 2011 rating decision granted service connection fibrosis, assigning a noncompensable (zero percent) disability rating effective September 14, 2010.

In September 2009, a Board hearing was held before the undersigned at the RO on the issues of service connection for an acquired psychiatric disorder and an increased rating for hepatitis C, and the transcript is of record.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Here, the Veteran testified in the Board hearing that the liver disability was causing employment problems, including the inability to maintain employment.  He also stated in VA examinations that he was unemployed.  As such, the Board finds that a claim for entitlement to a TDIU has been raised.

In August 2011, the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the decision and remanded the case to the Board for further development in January 2013.

The Board then remanded the case in July 2013 for further development, including obtaining a VA medical opinion to clarify the etiology of any diagnosed psychiatric disorder.  The Veteran subsequently had a VA mental disorders examinations in September 2013 and September 2015, and a medical opinion addendum was obtained in December 2015.  The examination results and opinion are associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2015, during the pendency of appeal, the RO increased the initial rating for hepatitis C to 20 percent and increased the initial rating for fibrosis to 10 percent.  These decisions constitute partial grants of the benefits sought on appeal; the issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The issues of an increased initial rating for fibrosis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. The Veteran has a current diagnosis of depressive disorder, which was not manifested in active service and is not otherwise etiologically related to such service, to include as secondary to hepatitis C. 

2.  For the entire period of appeal, the Veteran's hepatitis C disability has manifested by daily fatigue, malaise, and arthralgia, without evidence of anorexia, weight loss, hepatomegaly, or incapacitating periods.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, including depressive disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in January 2003 and June 2007, prior to the adjudication of the claims for service connection for hepatitis C and an acquired psychiatric disorder.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         

The Veteran's claim for a higher initial rating for hepatitis C is a downstream issue initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the increased rating claim for hepatitis C.  
                                                                                                                                                                                                                                                                                                                
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims for service connection for an acquired psychiatric disorder and an increased rating for hepatitis C.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims for service connection for an acquired psychiatric disorder and an increased rating for hepatitis C, and the duty to assist requirements have been satisfied with regard to these claims.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in March 2009, September 2010, September 2011, September 2013, and September 2015 to obtain medical evidence regarding the nature, etiology, and severity of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions are provided as to whether the Veteran has any current psychiatric disorder and, if so, whether the disabilities are related to the Veteran's service.  Findings are also provided on the current severity of the service-connected hepatitis C.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations regarding the claims for service connection for an acquired psychiatric disorder and an increased rating for hepatitis C.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these disabilities has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for service connection for an acquired psychiatric disorder and an increased rating for hepatitis C, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.

II.  Service Connection Claim

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his service-connected hepatitis C caused his depression.  He contends that the disease itself and the medication that he took for it contributed to the depression.  See the November 2006 statement.

After careful review, the Board finds the service connection for an acquired psychiatric disorder including depressive disorder, is not warranted. 

STRs indicate that upon enlistment in June 1975, the Veteran reported having depression or excessive worry and frequent trouble sleeping.  In a June 1975 enlistment examination, however, the Veteran was found to be psychiatrically normal.  Treatment records are negative for complaints, diagnosis, or treatment of any mental health conditions during service.  In a separation examination conducted in April 1978, the Veteran was found to be psychiatrically normal, but he reported that he had depression or excessive worry, which was noted to be job-related.  He denied having frequent trouble sleeping or nervous trouble of any sort.

Review of the record shows that the Veteran first complained of and sought evaluation for a psychiatric symptoms in September 2004, approximately 25 years after service separation.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is one factor for consideration against a finding that the disability is directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  VA treatment records indicate that in September 2004, the Veteran reported that after starting on ribavirin and interferon for hepatitis C, he had been experiencing a lack of energy, lack of appetite, and mood swings.  The same month, he requested to see a doctor about depression.  He was diagnosed with adjustment disorder with mixed features and was started on a trial of Celexa, an anti-depressant.  It is somewhat unclear, but I appears that his prescription for Celexa was renewed after 2004.

The Veteran had a VA mental disorders examination in March 2009.  He reported symptoms of numbness and feeling "down and low" since being diagnosed with hepatitis C.  He reported he had recently been feeling worse due to pain "coming from everywhere, very severe" and sometimes felt helpless and hopeless.  He reported having a poor appetite and that he was trying to lose 50 pounds that he had gained between 2007 and 2008.  He stated that he had previous suicidal and homicidal thoughts, but no plans or intent for either.  A mental status examination revealed an appropriate affect, spontaneous speech, and even mood.  The examiner diagnosed adjustment disorder with depressed mood.  The examiner opined that the depression precipitated by the hepatitis C medication resolved as expected after they were discontinued, and that the current depression was associated with unemployment and pain, and was not related to the hepatitis C.

In September 2009, the Veteran testified in a Board hearing that he had feelings of depression, malaise, and fatigue that were secondary to the treatment for hepatitis C.  He stated that the medications caused him to lose his job because it gave him an attitude problem and made him depressed all of the time.  He stated that he was still depressed all of the time and had to "make a happy face" around others so that he did not "snap."  He indicated that he was taking self-control classes, so that he could "try to be like a regular person again."

The Veteran underwent a second VA mental disorders examination in September 2010.  He reported that he had pain, he could not work because of pain, people were against him, and that people were jealous and vindictive toward him.  He stated that he was always depressed due to pain and endorsed symptoms of hopelessness and helplessness.  He denied having suicidal ideations and endorsed having homicidal ideations.  Mental status examination indicated that the Veteran was alert, oriented, and reasonably groomed, with an appropriate affect and even mood.  The examiner diagnosed depressive disorder, not otherwise specified (NOS), which was a maturation of his adjustment disorder.  

In September 2013, the Veteran was afforded a third VA mental disorders examination.  His symptoms included being always down, irritability, procrastination, and impaired abstract thinking.  The examining physician indicated that it was less likely than not that the depression was related to medications prescribed to treat the hepatitis C.  The examiner pointed to the March 2009 VA examination findings, which noted that the depression was related to "just waking up, life situations, sometimes surroundings," relatives stopping by his apartment who he did not like, and the recent passing of his landlady that put the status of his "side jobs" in jeopardy.

In September 2015, the Veteran had a fourth VA mental disorders examination.  His symptoms included depressed mood and anxiety.  The examiner indicated that the Veteran was appropriately dressed and groomed, calm and cooperative, had a dysphoric mood, and affect that was congruent with his thought content.  The examiner concluded that the Veteran met the diagnostic criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM 5) for persistent depressive disorder.  The examiner opined that the condition was less likely than not related to the Veteran's hepatitis C or other injury or event in military service.  The examiner noted that there was evidence that the depressive condition was present during the Veteran's childhood, per the Veteran's reports of feeling depressed and receiving counseling services due to bullying.  The Veteran also attributed the depressive symptoms to several factors, including being excluded from his family and not having lived up to the expectations of his family (getting married, having children, and becoming a math teacher).

Finally, in December 2015, a medical opinion addendum was obtained.  The same physician who conducted the September 2015 VA examination opined that the Veteran did not have a permanent aggravation of his depression due to the hepatitis C because he had depression since childhood, as noted on his enlistment examination.  In addition, he had a diagnosis of a personality disorder, had used cannabis and cocaine in the not-distant past, and was not being currently treated for depression.

The Board finds that the VA examiners' opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiners' opinions were rendered after reviewing the Veteran's VA medical records, soliciting a medical history from the Veteran, and conducting a physical examination and clinical testing of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiners provided facts and rationale on which they based their opinions.  The March 2009, September 2013, and September and December 2015 examiners all clarified that the Veteran's current depression was due to a variety of reasons, including unemployment, joint pain, substance abuse, and recent life occurrences.  As will be discussed in more detail below, VA examiners also consistently found that the Veteran's joint pain was not due to the hepatitis C disability.  In a September 2010 VA examination, the examiner found that the Veteran's back and knee pain were less likely than not caused by or aggravated by the Veteran's service-connected liver conditions, and a September 2015 examiner indicated that the Veteran had osteoarthritis of the knees that was likely the cause of the Veteran's joint pains.  In addition, the September 2015 examiner also specified that the depression was less likely than not related to the Veteran's military service because he noted that he had depression issues in childhood in his service enlistment examination, and the Board notes that the Veteran has not claimed that his depression is directly related to active service.

Furthermore, as noted above, the Veteran first complained of and sought evaluation for a psychiatric symptoms in September 2004, approximately 25 years after his separation from active military service separation.  Such a lengthy time interval between service and the earliest post-service documentation of the disability is one factor for consideration against a finding that a disability is directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence that relates the current depression to military service or hepatitis C.

The Board also finds that although the Veteran can describe observable symptoms including feeling depressed, his statements cannot be used to determine whether a diagnosis of depression is related service or to treatment for hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran has the medical education and training required to make competent clinical diagnosis of depressive disorder or to attribute such a diagnosis to treatment prescribed for hepatitis C.  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to acquired psychiatric disorders.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for an acquired psychiatric condition, including depressive disorder, to include as secondary to service-connected hepatitis C.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for an acquired psychiatric condition is denied.

III.  Increased Rating Claim

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25  (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).  Pyramiding - the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes - is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14.

Hepatitis C is rated under Diagnostic Code 7354, which is based on the specific signs and symptoms manifested.  Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Id.

Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Id.

Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  Id.

For purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Initial Rating for Hepatitis C

The Board finds a rating in excess of 20 percent for the hepatitis C is not warranted for any period of the appeal. 

In September 2004, the Veteran started taking antiviral medication for his hepatitis C, including ribavirin and interferon.  He reported that the medication made him feel symptoms of irritability, moods wings, decreased energy and concentration, chills, body aches.  Five weeks later, the Veteran reported having flu-like symptoms with diffuse arthralgias/myalgias, headaches, and generalized malaise.  His appetite was fair.  Treatment records indicate that he stopped taking the medications after eight weeks because of intolerable side effects.  

A July 2005 VA treatment record indicates that the Veteran's energy was good, and that he was exercising regularly and had been losing some weight.  A letter from a VA nurse practitioner indicates that the Veteran's energy level was fair overall, that he complained of some right upper quadrant abdominal discomfort that was intermittent, and denied any nausea or vomiting.

In January 2006, a VA nurse practitioner wrote a letter stating that the Veteran's energy level was fair overall, he denied nausea or vomiting, and he denied any episodes of acute hepatitis with jaundice.  VA treatment records from 2006 indicate that the Veteran had a history of polysubstance abuse, drug seeking behavior, and reported symptoms of joint pain that were inconsistent with physical examination.  In October 2006, the Veteran reported having three days of symptoms including a mild fever, generalized aches, mild sore throat, and cough, which were assessed as being highly suggestive of a viral infection.

In November 2008, the Veteran reported symptoms of increasing abdominal girth and constipation.  Imaging indicated that it was unlikely related to hepatic etiology.  

In March 2009, The Veteran reported that he continued to have chronic joint pains.  A recent liver biopsy showed fibrosis, grade 2 stage 2.  

In the September 2009 Board hearing, the Veteran testified that right before he was diagnosed with liver conditions, he was having joint pain in his back, knees, hips, ankles, and hands, and that he continued to have joint pain in these areas.  He stated that the hepatitis C was causing marked interference with his daily life, and included symptoms of fibrosis of the liver, back pain, joint pain, depression, and a respiratory condition.  He stated that that the hepatitis C was not a moderate disability anymore.  

In a September 2010 VA examination, the Veteran reported that his energy and strength were good, and he had no abdominal pain.  Upon physical examination, he had no tenderness in the right upper quadrant.  His weight was stable, and he was found have a fracture and degenerative disc disease (DDD) of the lumbar spine and mild osteoarthritis of the knees, which the examiner opined were less likely than not caused by or aggravated by the Veteran's service-connected liver conditions.

In April 2011, the Veteran had a liver ultrasound, which showed no significant abnormality.  

The Veteran had another VA examination in September 2011.  The Veteran reported symptoms of liver disease including near constant and debilitating fatigue, malaise, and anorexia; arthralgia of the knees, hips, and spine on a daily basis; pain in the upper quadrant on a daily basis; and poor appetite.  The examiner indicated that the Veteran's weight was stable and he had not had any incapacitating episodes such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain due to the liver condition during the past 12 months.  

In September 2015, the Veteran had a third VA examination.  He reported symptoms of intermittent abdominal pain that were typically associated with constipation.  He also reported episodes of generalized fatigue, malaise, and arthralgias (particularly in the back, hips, and knees).  In reviewing the Veteran's medical history, the examiner indicated that the Veteran most recently had liver function laboratory tests done in December 2013, which indicated that the liver was stable compared to lab work done in 2011.  The examiner also indicated that previous x-rays showed mild osteoarthritis of the knees.  The examiner noted that the Veteran did not require continuous medication to control his liver conditions, and his symptoms included daily fatigue, malaise, and arthralgia.  The examiner also stated that the Veteran had not had any incapacitating episodes due to the liver conditions during the past 12 months.  The examiner opined that the Veteran's reports of persistent joint pain were likely related to his mild osteoarthritis, and that the liver disease appeared to be stable since the VA examination in 2011.  

In sum, a rating in excess of 20 percent for the Veteran's hepatitis C is not warranted for any period of the appeal.  Throughout the appeal period, the Veteran has reported symptoms of daily fatigue, fatigue, malaise, and arthralgia, as well as intermittent right upper quadrant pain.  However, there has been no objective showing of anorexia, weight loss (aside from intentional weight loss after reporting gaining 50 pounds between 2007 and 2008), or hepatomegaly.  VA examiners consistently noted that the Veteran's weight was stable and that his liver function was also stable.  In addition, the Veteran was never found to have any incapacitating episodes due to hepatitis C, and certainly was not found to have incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.  

There is also no other diagnostic codes that would be appropriate to evaluate the Veteran's hepatitis C.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this regard, the Board notes that the Veteran is already service-connected for fibrosis of the liver under Diagnostic Code 7399-7311.  Moreover, 38 C.F.R. § 4.114  states that ratings under the other potentially applicable diagnostic codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other; a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, which, in this case, is the service-connected hepatitis C and fibrosis of the liver. 

In sum, the preponderance of the evidence is against the award of an initial rating in excess of 20 percent for the hepatitis C for the entire period of appeal.  As a preponderance of the evidence is against the award of an evaluation in excess of 20 percent, the benefit of the doubt doctrine is not applicable and the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including fatigue, malaise, arthralgias, and right upper quadrant pain are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Service connection for an acquired psychiatric disorder, including depressive disorder, is denied.

A rating in excess of 20 percent for hepatitis C is denied.


REMAND

In a January 2016 Substantive Appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge on the issue of an increased initial rating for his service-connected fibrosis of the liver.  The record does not reflect that the requested hearing has been scheduled.  As such, the claim must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2015).

As discussed above, a claim for entitlement to a TDIU has been raised by the record.  The Veteran's representative also expressly asserted a claim for a TDIU in a December 2015 statement.  However, the issue of an increased evaluation for fibrosis of the liver is inextricably intertwined with the issue of entitlement to a TDIU.  As such, the TDIU claim must be deferred pending the outcome of the increased evaluation issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on another issue).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing by videoconference before a Veterans Law Judge on the issue of an increased initial evaluation for fibrosis of the liver.  He should be afforded appropriate notice of the time, date, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


